                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA                     p           L             pi
                                    Richmond Division                         b

DONALD LEE HINTON,
                                                                                    OCT- 22018         j
                                                                               CLERK, U.S. DiSTRiCT COURT
                                                                                     RICHMOND. VA
      Plaintiff,

V.                                                              Civil Action No.3:16CV222


P. McCABE,et aL,

      Defendants.

                               MEMORANDUM OPINION

      Donald Lee Hinton, a Virginia inmate proceeding pro se and informa pauperis, filed this
42 U.S.C. § 1983 action. By Memorandum Opinion and Order entered on March 29, 2018, the
Court granted Defendant Dr. Calhoun's Motion for Summary Judgment. (ECF Nos. 91, 92.) In
his remaining claim, Hinton contends that Nurse Patricia McCabe denied him adequate medical
care during his incarceration in the Lawrenceville Correctional Center ("LCC"). Defendant
McCabe filed a Motion for Summary Judgment and provided Hinton with notice pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975). However, Hinton did not respond.

Accordingly, by Memorandum Opinion and Order entered on June 12, 2018, the Court granted
Defendant McCabe's Motion for Summary Judgment and dismissed the action.

       On June 25, 2018, the Court received a "Motion to File Appeal on Court Erred in
Judgment,"(ECF No. 101), which the Court construed as a motion filed pursuant to Federal Rule
of Civil Procedure 59(e). Plaintiff claimed that he never received the Motion for Summary
Judgment filed by Defendant McCabe on March 29, 2018. Because "it appear[ed] that Hinton
failed to receive the Motion for Summary Judgment and Roseboro notice, and the accompanying

Memorandum in Support, Hinton ... adequately demonstrated that the Court's dismissal of this
